Citation Nr: 0736288	
Decision Date: 11/16/07    Archive Date: 11/26/07

DOCKET NO.  02-18 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
dysthymic disorder prior to January 1, 1987, including based 
on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 
at Law


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel






INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1966 to October 1968.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from a December 2001 
rating decision by the Reno Department of Veterans Affairs 
(VA) Regional Office (RO), which implemented a Board decision 
that granted service connection for dysthymic disorder, and 
assigned a 30 percent rating effective from October 10, 1968.  
In an August 2002 rating decision, the RO continued a 30 
percent rating for dysthymic disorder from October 10, 1968, 
to December 31, 1986, and assigned a 100 percent rating for 
said disability effective from January 1, 1987.  The 
veteran's attorney had a telephone conversation with a 
Decision Review Officer in July 2002; a summary of that 
telephone contact is of record.  This case was previously 
before the Board on several occasions, most recently in 
October 2006 when it was remanded for additional development.


FINDINGS OF FACT

1.  It is not shown that for any period of time between his 
discharge from service until January 1, 1987, the veteran's 
service-connected dysthymic disorder was productive of more 
than definite impairment in the ability to establish or 
maintain effective and wholesome relationships with people, 
or that his psychoneurotic symptoms resulted in such 
reduction in initiative, flexibility, efficiency, and 
reliability levels as to produce more than considerable 
industrial impairment.  

2.  It is not shown that for any period of time between his 
discharge from service until January 1, 1987, the veteran's 
single service-connected disability, dysthymic disorder, 
rated 30 percent, was of such nature and severity as to 
preclude him from obtaining or maintaining substantially 
gainful employment.





CONCLUSIONS OF LAW

1.  A rating in excess of 30 percent is not warranted for the 
veteran's dysthymic disorder for any period of time prior to 
January 1, 1987.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.7, 4.132, Diagnostic Code (Code) 9405 (as in effect 
prior to and from August 9, 1976).

2.  Prior to January 1, 1987, the schedular requirements for 
TDIU were not met, and a TDIU rating was not warranted.  38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.321, 3.340, 3.341, 4.1, 4.2, 4.10, 4.16 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veteran's Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

As the rating decision on appeal granted service connection, 
and assigned disability ratings and effective dates for the 
awards, statutory notice had served its purpose, and its 
application was no longer required.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Regardless, the veteran 
was provided VCAA notice by a letter dated in June 2004.  
Although he was provided complete VCAA notice subsequent to 
the December 2001 rating decision appealed, he is not 
prejudiced by such notice timing defect.  He was notified of 
VA's duties to notify and assist in the development of the 
claim.  The letter explained the evidence necessary to 
substantiate his claim, the evidence VA was responsible for 
providing, and the evidence he was responsible for providing.  
The letter (at page 1) also specifically advised the veteran 
to submit any pertinent evidence in his possession.  The 
claim was re-adjudicated after all essential notice was 
given.  See April 2006 supplemental statement of the case.  
The veteran has had ample opportunity to respond/supplement 
the record.  Neither the veteran nor his attorney (who 
presumably is well-versed in VA law) alleges that notice has 
been less than adequate.

Regarding VA's duty to assist, the veteran's pertinent 
treatment records have been secured.  He has not identified 
any records of VA or private evaluations or treatment for the 
disability at issue that are outstanding.  The RO obtained VA 
medical opinions on several occasions, most recently in 
February 2007.  Thus, VA's duty to assist is also met.  
Accordingly, the Board will address the merits of the claim.

II.  Factual Background

Private medical records show that the veteran was 
hospitalized at the age of 14, for nine months, beginning in 
February 1962.  Around the date of discharge, he was noted to 
have been admitted at a time in his life when the increased 
pressures common to adolescence, in addition to a family 
crisis, "precipitated a blatantly psychotic reaction."  He 
was again admitted in December 1962, and was discharged in 
May 1963.

The veteran entered service in July 1966.  His service 
entrance examination is not associated with the claims file.  
The service medical records generally show that the veteran 
was hospitalized, for the second time, for psychiatric 
treatment at a military hospital in mid-1968, after an in-
service period of being followed for psychiatric problems.  
The veteran was discharged due to psychiatric disability in 
October 1968.  Service medical records obtained in October 
1996 reflected a determination that the veteran' condition 
existed prior to service and was aggravated during service.

During a July 1969 VA psychiatric examination, the examiner's 
diagnosis was chronic, moderate anxiety reaction in an 
emotionally unstable individual.  He elaborated that it was 
rather difficult whether to establish the primary diagnosis 
as one of personality make-up with immaturity and 
instability, or instead anxiety.  He opined that in any 
event, the veteran's condition was now identical with that of 
a life long pattern including his marked emotional problems 
prior to entry in the service, continuation of the same 
pattern in service, and to the present time.  He noted that 
the veteran had frequent job changes due to interpersonal 
conflicts.  Additionally, the veteran lived with his parents, 
which was apparently another source of conflict.  The 
examiner opined that the overall prognosis was poor.

A June 1987 VA hospitalization report indicates that the 
veteran's chief complaint was "I can't work," and he claimed 
that he became nauseated at the thought of getting a job or 
going to an interview.  It was noted that his "insistence on 
his inability to work is mentioned in [VA] outpatient notes, 
but his reasons are very vague."  Later in the same report 
the veteran is quoted as saying, "I am always the best in 
whatever I do, then I lose interest and fail.  I am 
fantastic, super, and unbeatable at my jobs.  I demand extra 
special treatment at my jobs because I deserve it.  I get 
pampered, then bored."

A private social worker's August 1987 report of psychiatric 
evaluation indicates that the veteran reported working as a 
cab driver, a casino dealer, and a medical technician.  He 
indicated that he did not enjoy working and had not preferred 
one job over the other.  He reported that he "reviewed" his 
work situation since losing his last job, and he "realized 
that he has been a failure in whatever he did and has left 
many jobs because he became disenchanted with them."

In a March 1998 affidavit, the veteran stated that he had 
worked as a casino dealer from March 1982 to May 1984, as a 
cab driver from January 1984 to February 1987, and at a 
sports service store from February to July 1987.  He reported 
that he had held approximately 12 jobs since service, and the 
last time he worked 40 hours a week for 6 consecutive months 
was in 1987.  

In his April 1998 application for TDIU, the veteran reported 
that his service-connected psychiatric disorder affected his 
full-time employment in 1987, that he last worked full-time 
in 1987, and that the date he became too disabled to work was 
in 1987.  He further reported that he earned $75,000 in 1986 
when he worked for a sports service called "Game Time 
Sports."

A May 1998 letter from the same VA psychologist indicates 
that he has been the veteran's primary therapist since 
January 1989.  He reported that the veteran "has not been 
able to sustain gainful employment over the last 30 years and 
has been totally unemployed over more the 10 years."  

Records associated with a claim by the veteran for Social 
Security Administration (SSA) benefits show that he reported 
he had been unable to work since January 1, 1987.  He also 
reported that since service he had worked as a hospital 
orderly and technician from 1975 to March 1978; as a salesman 
from March 1978 to January 1981; as a beverage store owner 
from March to August 1981; as a casino dealer from November 
1981 to January 1984; as cab driver from February 1984 to May 
1986; and as the owner of a sports service from May to 
December 1986.  Evidence also indicates that the veteran 
moved to Israel for approximately three years following his 
separation from service, at which time he indicated he was an 
Israeli citizen and served in the Israeli Army until he 
decided to reclaim his U. S. citizenship.  An itemized 
statement of earnings from the SSA, showing the veteran's 
earnings from 1968 to 1986, indicates that (with the 
exception of the time the veteran spent in Israel and for the 
year of 1981) his employment income was shown to exceed 
poverty thresholds published by the U. S. Census Bureau.

A December 2001 rating decision implemented a Board decision 
that granted service connection for dysthymic disorder, and 
assigned a 30 percent rating effective from October 10, 1968.  
In an August 2002 rating decision, the RO continued a 30 
percent rating for dysthymic disorder from October 10, 1968, 
to December 31, 1986, and assigned a 100 percent rating for 
said disability effective from January 1, 1987.

An April 2004 VA psychologist's progress report indicates 
that the veteran's current psychiatric symptoms included 
severe chronic depression, anhedonia, low self esteem and 
social withdrawal.  The diagnosis was dysthymia; it was 
stated that the veteran does not have a personality disorder.  
The psychologist concluded his report with the following:

It is my professional opinion that due to 
the nature, severity and chronicity of 
[the veteran's] service-connected 
Dysthymic Disorder, [the veteran] was 
unable to maintain gainful employment and 
unable to sustain effective social 
relationships following his discharge 
from the U.S. Army in October of 1968.  
This is supported by his inability so 
[sic] maintain employment as well as his 
inability to socialize effectively 
following his discharge from the Army.

The veteran was seen at the VA mental health clinic in 
September 2005.  The VA psychologist stated, "IT IS CLEAR 
THAT [the veteran] WAS ABLE TO WORK [from October 1968 to 
December 1986), ALTHOUGH IT IS CLEAR THAT HE CONSTANTLY 
CHANGED JOBS, WHICH I FEEL IS INDICATIVE OF THE SEVERITY OF 
HIS DYSTHYMIC DISORDER."  He also opined that the fact that 
the veteran moved to Israel and served in the Israeli army 
until he reclaimed his American citizenship three years later 
reflects a lack of perseverance in all his undertakings and 
indicates the severity of his dysthymic disorder.  In a 
February 2006 letter, this same VA psychologist noted the 
wide variety of the many jobs that the veteran had since his 
discharge, along with the ongoing difficulties that he 
reported having with each of those jobs.  He opined that 
these circumstances reflected the severity of the veteran's 
dysthymic disorder.  He also opined that the veteran does not 
have a personality disorder, and shows no signs of 
manipulation or malingering.  

The veteran was afforded a VA examination by a board 
certified psychiatrist in February 2006.  The examiner's 
review of the record was clearly quite thorough, and she 
stated that there was no objective evidence that the 
veteran's service-connected psychiatric disability was 
sufficiently severe for the period from October 1968 to 
December 1986 so as to preclude him from maintaining any 
substantially gainful employment for that period.  The VA 
psychiatrist noted the April 2004 VA examiner's opinion (as 
stated above) but opined that the veteran's frequent job 
changes were due to his anger, a symptom of his personality 
disorder.  

In a February 2007 addendum to the February 2006 VA 
examination report, the examiner discussed the opinions 
provided by the VA psychologist in September 2005 and 
February 2006.  She pointed out that the VA psychologist did 
not indicate which symptoms of the veteran's dysthymic 
disorder interfered with his ability to work.  She stated, 
"Dysthymic disorder can make it difficult for a person to 
get out of bed in the morning due to decreased interest and 
motivation and decreased energy that is partly due to poor 
sleep, but it does not result in frequent job changes, 
especially if they take a person from one state to another . 
. . . "  She stated that someone with severe dysthymia (or 
severe depression) would be overwhelmed by the task of moving 
and have no energy to do so.  She further stated that the 
veteran's work history does not reflect dysthymic disorder so 
much as it reflects impulsivity and a poor work ethic.  With 
regard to the VA psychologist's assertion that the veteran 
showed no signs of manipulation, the VA psychiatrist noted 
that the veteran's work history as reported to SSA differs 
from that reported to the VA psychologist, presumably to gain 
the sympathy of the VA psychologist.  With regard to the VA 
psychologist's opinion that there was no evidence that the 
veteran had a personality disorder in addition to his 
service-connected psychiatric disability, the VA psychiatrist 
noted that the DSM-IVR lists nine symptoms of depression and 
six symptoms of dysthymia.  She stated that based on the 
findings of VA psychologist, the veteran exhibited only three 
symptoms of depression (instead of the minimum of five 
required for a diagnosis) and one symptom of dysthymia 
(instead of the minimum of two required for a diagnosis).  
She also stated that a review of the medical records shows 
that beginning in 1962, the veteran exhibited hatred of his 
father, low regard for his mother, inability to get along 
with others, manipulative behavior, use of alcohol by age 15, 
immaturity, losing interest in things quickly, and other 
symptoms are indicative of personality disorder.  Finally, 
she opined that there was no evidence of entitlement to a 
rating in excess of 30 percent for the period prior to 
January 1, 1987.  

III.  Legal Criteria 

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 
4.1.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

In cases where the original rating assigned is appealed, 
consideration must be given to whether the veteran deserves a 
higher rating at any point during the pendency of the claim.  
Fenderson v. West, 12 Vet. App. 119 (1999).

The Board notes that during the period of time in question 
the criteria for rating psychiatric disabilities were 
revised, effective August 9, 1976; however, this revision did 
not involve any substantive change to the rating criteria as 
pertinent to the issue at hand.  The change involved a 
recharacterization of Code 9405 from "depressive reaction" 
(prior to August 9, 1976) to "depressive neurosis" 
(effective August 9, 1976.  [The rating criteria have again 
been revised to their current status.  However, that revision 
occurred after the period of time under consideration; hence, 
the current rating criteria don not apply in this matter.]  

Under Code 9405, a 100 percent evaluation is for application 
when the attitudes of all contacts except the most intimate 
are so adversely affected as to result in virtual isolation 
in the community.  Totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation of reality with 
disturbed thought or behavioral processes associated with 
almost all daily activities such as fantasy, confusion, 
panic, and explosions of aggressive energy resulting in 
profound retreat from mature behavior.  Demonstrably unable 
to obtain or retain employment. A 70 percent evaluation is 
for application when the ability to establish and maintain 
effective or favorable relationships with people is seriously 
impaired.  The psychoneurotic symptoms are of such severity 
and persistence that there is pronounced impairment in the 
ability to obtain or retain employment.  A 50 percent 
evaluation is for application when the ability to establish 
or maintain effective or favorable relationships with people 
is substantially impaired.  By reason of psychoneurotic 
symptoms, the reliability, flexibility, and efficiency levels 
are so reduced as to result in severe industrial impairment.  
A 30 percent evaluation is for application when there is 
definite impairment in the ability to establish or maintain 
effective and wholesome relationships with people.  The 
psychoneurotic symptoms result in such reduction in 
initiative, flexibility, efficiency, and reliability levels 
as to produce considerable industrial impairment.  38 C.F.R. 
§ 4.132, Code 9405 (as in effect prior to and from August 9, 
1976).

In addition, VA will grant a total evaluation for 
compensation purposes based on unemployability when the 
evidence shows that the veteran is precluded from obtaining 
or maintaining any gainful employment consistent with his 
education and occupational experience, by reason of his 
service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 
4.16.

If there is only one such disability, it must be rated at 60 
percent or more, and if there are two or more disabilities, 
there shall be at least one disability rated at 40 percent or 
more, and sufficient additional disability to bring the 
combined rating to 70 percent.  38 C.F.R. § 4.16(a).  For 
those veterans who fail to meet the percentage standards set  
forth in 38 C.F.R. § 4.16(a), total disability ratings for 
compensation may nevertheless be assigned when it is found 
that the service-connected disabilities are sufficient to 
produce unemployability; such cases should be referred to the  
Director, Compensation and Pension Service, for extra-
schedular consideration.  38 C.F.R. § 4.16(b).

The central inquiry is, "whether the veteran's service-
connected disabilities alone are of sufficient severity to 
produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 
524, 529 (1993).  Neither non-service-connected disabilities 
nor advancing age may be considered in the determination.  38 
C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 
363 (1993).  Thus, the Board may not consider the effects his 
non-service-connected disabilities on his ability to 
function.

The analysis then progresses to the "subjective standard" 
under 38 C.F.R. § 4.16(b).  The Board must determine whether 
the veteran is unemployable due to his service-connected 
disability regardless of its rating.  This regulation 
provides that the established VA policy is that "all veterans 
who are unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated as totally disabled."  However, in these cases, in 
order for the veteran to prevail on a claim based on 
unemployability, it is necessary that the record reflect some 
circumstance which places the claimant in a different 
position from other veterans with the same rating.

In Floyd v. Brown, 9 Vet. App. 95 (1996), the Court held that 
the Board may not assign an extraschedular disability rating 
under 38 C.F.R. § 3.321(b)(1) in the first instance, because 
§ 3.321(b)(1) establishes a specific procedure requiring all 
claims under that provision to be referred to the Under 
Secretary for Benefits or the Director of VA's Compensation 
and Pension Service for initial decision.  However, the Court 
held that the Board may be required to consider the 
applicability of 38 C.F.R. § 3.321(b)(1) when the issue has 
been raised before the Board.

IV.  Analysis

Essentially, the veteran contends that a higher rating is 
warranted for his service-connected dysthymic disorder from 
the time of his separation from service in October 1968 until 
the award of a 100 percent rating on January 1, 1987, and 
that the RO has failed to consider whether a TDIU rating was 
warranted prior to January 1, 1987 (including on an 
extraschedular basis).

The evidence of record does not show that for any period of 
time prior to January 1, 1987, the veteran's ability to 
establish or maintain effective or favorable relationships 
with people was substantially impaired, or that the 
reliability, flexibility, and efficiency levels were so 
reduced as to result in severe industrial impairment, as is 
required for the next greater (50 percent) rating.  Notably, 
medical evidence for this period of time is quite sparse; the 
veteran has not identified treatment providers whose records 
could be sought.  Significantly, he was employed for almost 
the entire period from his discharge until December 1986.  
Although he apparently had interpersonal problems that 
resulted in many job changes and problems with his family, a 
Board Certified VA psychiatrist (in February 2006 and 
February 2007) attributed these problems to his non-service-
connected personality disorder, rather than his service-
connected dysthymic disorder.  She explained in detail the 
rationale for her opinion, as noted above.  Because the 
psychiatrist specifically identifies which symptoms the 
exhibited were symptoms of the veteran's service connected 
psychiatric disability and which symptoms were due to a co-
existing non-service connected personality disorder, and 
cites supporting authority, the Board finds her opinion more 
persuasive than that of the VA psychologist (see April 2004, 
September 2005 and February 2006 opinions) who characterized 
the veteran's dysthymia during that period as "severe", and 
opined that the veteran did not have a personality disorder, 
but did not cite authority.  The Board also notes that by 
virtue of a more extensive medical education background, a 
psychiatrist would presumably have greater expertise in the 
diagnosis of psychiatric disability than a psychologist.  

Most notably, the VA psychiatrist stated that the veteran did 
not exhibit the necessary symptoms for a diagnosis of 
depression or dysthymia, but did exhibit a personality 
disorder.  The veteran's service-connected psychiatric 
symptoms prior to January 1, 1987, cannot reasonably be 
described as more than considerable.  The veteran essentially 
argues that his many job changes and interpersonal 
relationship problems reflect severe psychiatric impairment 
due to dysthymia.  He has indicated that his job changes were 
because although he was the best at performing the jobs, he 
would lose interest in them.  In February 2007, the 
psychiatrist opined that losing interest in things quickly 
and inability to get along with others were both symptoms of 
a personality disorder (which is not service connected).  It 
is not shown that any time prior to January 1, 1987, there 
were symptoms of the veteran's service connected dysthymia 
that produced more than definite impairment in the ability to 
establish or maintain effective and wholesome relationships 
with people, or psychoneurotic symptoms resulting in such 
reduction in initiative, flexibility, efficiency, and 
reliability levels as to produce more than considerable 
industrial impairment.  Therefore, a rating in excess of 30 
percent is not warranted for the dysthymic disorder for any 
period of time prior to January 1, 1987.

With respect to the veteran's assertion that he is entitled 
to a TDIU for the period prior to January 1, 1987, the 
veteran had one service-connected disability, dysthymic 
disorder, evaluated as 30 percent disabling.  Thus, the 
minimum schedular criteria for TDIU under 38 C.F.R. § 4.16(a) 
are not met.  The Board finds that the evidence fails to show 
that the disability picture presented by the dysthymic 
disorder was so exceptional or unusual as to warrant referral 
to the Under Secretary for Benefits or the Director of VA's 
Compensation and Pension Service for extraschedular 
consideration.  First, the record does not show frequent 
periods of hospitalization from October 1968 to December 
1986.  Second, the preponderance of the evidence is against a 
finding that the veteran was demonstrably unable to obtain or 
maintain employment due to his service-connected psychiatric 
disability prior to January 1, 1987.  In fact, the record 
reflects that he was indeed gainfully employed for most of 
that time.  

The Board has carefully considered the April 2004 opinion 
from the VA psychologist indicating that the veteran was 
unable to maintain gainful employment for the period at 
issue.  However, records obtained from SSA show that the 
veteran was employed above the poverty level from 1968 to 
1986 (with the exception of the three years he spent in 
Israel, when he apparently engaged in a highly disciplined 
occupation, i.e., the Israeli military, and 1981).  Notably, 
the very psychologist who offered the April 2004 opinion 
later stated that it was clear that the veteran was able to 
work during the period of time under consideration (although 
he frequently changed jobs which the psychologist considered 
indicative of a severe dysthymic disorder, contrary to the 
subsequent, and as discussed more probative February 2007 
opinion of a psychiatrist who found the job changes were due 
to a personality disorder).  In other words, ultimately (see 
September 2005 mental health clinic record which is 
subsequent to the April 2004 opinion) the psychologist does 
not disagree that the veteran was able to work despite any 
dysthymia symptoms.  

In the matter of whether the veteran's dysthymia rendered him 
incapable of regular gainful employment, the Board more 
probative the VA psychiatrist's February 2006 and February 
2007 opinions, which are clearly against the veteran's claim.  
The VA psychiatrist explained in detail the reasons for the 
opinion, discussed the other medical opinions of record 
(notably the VA psychologist's opinions), and cited 
supporting authority.  Finally, it is noteworthy that the 
veteran's own more contemporaneous statements regarding the 
effect his dysthymia had on his employability are essentially 
to the effect that he became unemployable in July 1987.

For reasons noted above, the more probative evidence 
establishes that the veteran was not totally disabled for any 
substantially gainful employment due to his service-connected 
dysthymic disorder for any period of time prior to January 1, 
1987.  Accordingly, the preponderance of the evidence is 
against his claim for TIDU (and the doctrine of  resolving 
reasonable doubt in a claimant's favor does not apply).


ORDER

A rating in excess of 30 percent for dysthymic disorder for 
any period of time prior to January 1, 1987, is denied.

A TDIU rating is denied for any period of time prior to 
January 1, 1987.



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


